Citation Nr: 0610445	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-29 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a low back 
injury.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from July 1942 to 
March 1944.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

A July 2004 decision of the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
received to reopen a claim for service connection for 
residuals of a low back injury and denied the reopened claim.  

The veteran appealed the denial noted above to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board was informed in September 2005, and the Court was 
notified in October 2005, that the veteran had died in July 
2005.  Due to the veteran's death, a December 2005 Court 
Order vacated the July 2004 Board decision, and the Court 
dismissed the appeal due to lack of jurisdiction.   


FINDING OF FACT

The veteran died in July 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005); 
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

The Board finds that this case is one in which the law is 
dispositive and that the issue on appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, this 
appeal involving the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for residuals of a low back injury is dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the veteran.
Cf. 38 C.F.R. § 20.1106 (2005).


ORDER

This appeal is dismissed due to the death of the veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


